IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-80,402-01


EX PARTE PAUL GILBERT DEVOE





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. D-1-DC-07-302093 IN THE 403RD DISTRICT COURT

TRAVIS COUNTY



Per curiam.  Womack, j., filed a concurring statement in which johnson and
cochran, JJ., joined.


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	Applicant was convicted in October 2009 of capital murder committed in August
2007.  Tex. Penal Code Ann. § 19.03(a)(7).  Based on the jury's answers to the special
issues set forth in the Texas Code of Criminal Procedure, Article 37.071, sections 2(b) and
2(e), the trial court sentenced him to death.  Art. 37.071, § 2(g). (1)  This Court affirmed
applicant's conviction and sentence on direct appeal.  Devoe v. State, 354 S.W.3d 457 (Tex.
Crim. App. 2011).
	Applicant presented nine allegations in his application in which he challenges the
validity of his conviction and sentence.  The trial court did not hold a live evidentiary
hearing.  As to all of these allegations, the trial judge entered findings of fact and conclusions
of law and recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial judge's recommendation and adopt the trial judge's findings and
conclusions.  Based upon the trial court's findings and conclusions and our own review of
the record, relief is denied.
	IT IS SO ORDERED THIS THE 15TH DAY OF JANUARY, 2014.
Do Not Publish
1.   Unless otherwise indicated, all references to Articles are to the Texas Code of Criminal
Procedure.